Citation Nr: 0801207	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-31 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.  The veteran died on August [redacted], 2002, and at 
issue is whether the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 decision of the VA Regional 
Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Generally, dependency and indemnity compensation (DIC) may be 
awarded to a surviving spouse upon the service-connected 
death of the veteran, with service connection determined 
according to the standards applicable to disability 
compensation.  See 38 U.S.C.A. §§ 101(14), 1310 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.5(a) (2007).  Death pension is a 
benefit payable by VA to a veteran's surviving spouse because 
of the veteran's nonservice-connected death, subject to the 
surviving spouse's annual income.  See 38 U.S.C.A. §§ 101, 
1541 (West 2002 & Supp, 2006); 38 C.F.R. § 3.3 (2007).

The appellant claims entitlement to DIC and death pension 
benefits on the basis that she is the surviving spouse of the 
veteran, who died in August 2002.  

The term "surviving spouse" means a person of the opposite 
sex who was married to a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50 (2007).  In 
order to establish her status as claimant, it must be shown 
that the appellant had a valid marriage to the veteran.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  A marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of the marriage.  38 U.S.C.A. § 
103(c) (West 2002 & Supp. 2005); 38 C.F.R. § 3.1(j).

In the case at hand, the claims file contains neither a 
marriage license nor a divorce decree.  The veteran's death 
certification and a documentation of his death list the 
veteran has having been married at the time of his death, and 
they list the appellant as his surviving spouse.  In her 
January 2004 benefits claim, the appellant listed a divorce 
date of January [redacted], 2002, but she listed "phone" as the 
place of divorce.  The Board is therefore unable to make a 
determination as to whether the veteran and the appellant 
were legally married or whether they were legally divorced at 
the time of the veteran's death.  Because answering this 
question is essential to resolving the appellant's claim, the 
Board believes that a remand for further development is 
warranted.

On remand, the RO should also take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should take all reasonable 
steps necessary in order to determine the 
veteran's marital status at the time of 
his death.  

Specifically, the RO should contact the 
appellant and the State of Minnesota and 
request evidence of the veteran and 
appellant's May 1950 marriage.  A 
certified copy of the marriage license or 
certificate should be requested for 
incorporation into the record.  If no such 
evidence is located or otherwise 
identified, a certified and dated written 
statement to that effect should be 
requested for incorporation into the 
record.

The RO should also contact the appropriate 
offices in the State of Minnesota and 
request that a search be made for a 
January 2002 divorce decree.  A certified 
copy of the decree should be requested for 
incorporation into the record.  If no such 
decree is located or otherwise identified, 
a certified and dated written statement to 
that effect should be requested for 
incorporation into the record.

4.  The RO should make a determination as 
to the veteran's marital status at the 
time of his death.  

5.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the appellant must be provided a 
supplemental statement of the case.  The 
appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



